DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 relabels the first distance as the first direction, but the first distance is already a first direction; claim 21 does not add any further structure or functionality (or further limit the parent claim in any way).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16, 18-25 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans (US 2008/0243088) in view of Halperin et al (802.11 with Multiple Antennas for Dummies).
Regarding claim 16, Evans discloses a monitoring device for monitoring operation of a drug delivery device (sensing device 250, ¶59), the monitoring device comprising: a first sensor configured to generate a first electrical signal in response to a detectable operation of the drug delivery device (one or more antenna 252 - ¶59; detection of first tag signal - ¶27); a second sensor configured to generate a second electrical signal in response to the detectable operation of the drug delivery device (via on or more antenna 252, emphasis on “or more” - ¶59; note both sensors/antennas can detect both tag signals, but each antenna generates its own electrical signal based on the received tag signal; detection of second tag signal - ¶27), a software utilizing unit connected to the first sensor and to the second sensor, the processing unit (¶49, ¶62 – software is used for the triangulation between the first and second signals and antenna) being configured to receive the first electrical signal from the first sensor and the second electrical signal from the second sensor (¶59, tags sending signals to external sensing device 250 with one or more antenna 252), the processing unit being configured to determine at least one of a dosing related parameter or a dispensing related status of the drug delivery device based on a time delay between receiving the first electrical 
While Evans substantially discloses the invention as claimed, it does not disclose
the second sensor arranged at a distance from the first sensor, nor does it explicitly state a processing unit is used to determine at least one of a dosing related parameter or a dispensing related status of the drug delivery device based on a time delay between receiving the first electrical signal and the second electrical signal. 
	With respect to the second sensor arranged at a distance from the first sensor, Halperin discloses many specific details for 802.11 equipment, but it also states the well-known fact that two antennas separates by a distance will improve resilience to fades (spaced apart antennas cover more area) and there is also power gain as multiple antennas receive twice the signal (page 21, paragraph 3. Spatial Diversity). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to place the second sensor a distance from the first sensor to improve resilience to fades and for signal power gain. Alternatively, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to place the second sensor a distance from the first sensor since it has been held that rearranging parts of an invention involves only routine skill in the art.
With respect to a processing unit, references are not read in a vacuum but for what they teach one of ordinary skill in the art. Evans discloses utilizing software to determine at least one of a dosing related parameter or a dispensing related status of the drug delivery device based on a time delay between receiving the first electrical 
   Regarding claim 18, wherein the processing unit is configured to determine a size of a dose set by the drug delivery device when the time delay is smaller than or equal to a predefined dosage value (¶28, ¶59-¶62; regardless of what predefined planned dosage is expected to be delivered, Evans is capable of determining the size of a dispensed dose, even if it is smaller than that expected, via its calculation of the time delay/interval).  
Regarding claim 19, wherein the processing unit is adapted to identify and/or to detect a dispensing operation of the drug delivery device when the time delay substantially equals a predefined injection value (¶28, ¶59-¶62; regardless of what predefined planned dosage is expected to be delivered, Evans is capable of determining the size of a dispensed dose via its calculation of the time delay/interval).   
Regarding claim 20, wherein the drug delivery device comprises a first signal generator 122/124 operable to generate a signal detectable by the first sensor and by the second sensor during the detectable operation of the drug delivery device (¶65; while Evans discloses such, it is not required to as Applicant only claims the drug delivery device as part of intended use; even if Evans did not disclose the drug delivery device, its monitoring device is still capable of such)
Regarding claim 21, wherein the first sensor and the second sensor are separated from each other along a first direction (see claim 16 above, the first distance 
Regarding claim 22, wherein at least one of the first sensor, the second sensor and the processing unit is adapted to distinguish between a first detectable signal generated by a first signal generator during the detectable operation of the drug delivery device and a second detectable signal generated by a second signal generator during the detectable operation of the drug delivery device (¶60, ¶64).  
Regarding claim 23, wherein the first sensor and the second sensor are separated from each other along a first direction (see claim 16 above, the first distance is a first direction; also see portion of claim 20 regarding how drug delivery device is only claimed as part of intended use) and wherein the drug delivery device is operable to set a dose and/or to dispense a dose of a medicament (via pressing upon plunger), wherein setting and/or dispensing of the dose is accompanied by detectable signals generated by the first signal generator when the first signal generator is subject to a displacement or movement along the first direction during setting of the dose and/or during dispensing of the dose (¶28, ¶59, ¶60).  
Regarding claim 24, wherein the first sensor and the second sensor are separated from each other along a first direction (see claim 16 above, the first distance is a first direction; also see portion of claim 20 regarding how drug delivery device is only claimed as part of intended use) and wherein the monitoring device is fastenable to a housing of the drug delivery device in a pre-defined position and/or pre-defined orientation (the monitoring device may be used with a drug delivery device which has a receptacle for the monitoring device and its two sensors, which fastens/holds the 
Regarding claim 25, Evans discloses a monitoring system, comprising: a drug delivery device comprising a housing 116 and a drive mechanism 110 configured to interact with a cartridge containing a medicament to dispense (while the syringe appears to be of the standard type which receives fluid directly, it is also capable of receiving a cartridge containing a medicament to be delivered via the same motion of pressure on the plunger/drive mechanism), wherein the drive mechanism comprises a first signal generator 122/124 (figs 2 and 6) movably disposed along a first direction relative to the housing during operation of the drug delivery device (figs 2 and 6; pressure upon the plunger moves it into the barrel/housing); and a monitoring device 250, the monitoring device comprising: a first sensor configured to generate a first electrical signal in response to a movement of the first signal generator relative to the housing during operation of the drug delivery device (one or more antenna 252 - ¶59; detection of first tag signal - ¶27), a second sensor configured to generate a second electrical signal in response to the movement of the first signal generator (via on or more antenna 252, emphasis on “or more” - ¶59; note both sensors/antennas can detect both tag signals, but each antenna generates its own electrical signal based on the received tag signal; detection of second tag signal - ¶27), wherein the first signal 
While Evans substantially discloses the invention as claimed, it does not disclose the second sensor arranged at a distance from the first sensor, nor does it explicitly state a processing unit is used to determine at least one of a dosing related parameter or a dispensing related status of the drug delivery device based on a time delay between receiving the first electrical signal and the second electrical signal. 
With respect to the second sensor arranged at a distance from the first sensor, Halperin discloses many specific details for 802.11 equipment, but it also states the well-known fact that two antennas separates by a distance will improve resilience to fades (spaced apart antennas cover more area) and there is also power gain as multiple antennas receive twice the signal (page 21, paragraph 3. Spatial Diversity). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to place the second sensor a distance from the first sensor to improve resilience to fades and for signal power gain. Alternatively, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing 
With respect to a processing unit, references are not read in a vacuum but for what they teach one of ordinary skill in the art. Evans discloses utilizing software to determine at least one of a dosing related parameter or a dispensing related status of the drug delivery device based on a time delay between receiving the first electrical signal and the second electrical signal (¶62), it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to provide a processing unit to utilize the software of Evans as a processing unit is the most notoriously well-known (if not only) means by which to utilize software.
Regarding claim 29, while Evans substantially discloses the invention as claimed, it does not disclose wherein the monitoring device is fastenable to the housing of the drug delivery device in a predefined position such that the first signal generator of the drive mechanism is located outside an intermediate space between the first sensor and the second sensor of the monitoring device with regard to the first direction. However, Evans discloses the monitoring device and the drug delivery device are intended to be used together, such that it would be obvious to attach them together during use so as not have to worry about two separate structures. With respect to the location of the first signal generator, the first signal generator is located at the end of the plunger/drive mechanism and it would make no sense to have an antenna project proximally of the plunger where it could catch on something or interfere with pressing the plunger, as such it makes sense that it would be located outside of an intermediate space between .
Claims 17, 27, 30 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans (US 2008/0243088) in view of Halperin et al (802.11 with Multiple Antennas for Dummies) and Cho et al (US 2010/0066496).
Regarding claim 17, while Evans substantially discloses the invention as claimed, it does not disclose wherein at least one of the first sensor and the second sensor comprises at least one of an acoustic sensor, a vibration sensor, an acceleration sensor and a mechanical tension sensing element.  
Cho discloses using both RFID and acoustic communications to enhance reliability over one alone (¶15, see rest of disclosure for more detail). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Evans such that at least one of the first sensor and the second sensor comprises an acoustic sensor (in addition to the RFID sensor) as taught by Cho to enhance reliability of the device.
Regarding claim 27, while Evans substantially discloses the invention as claimed, it does not disclose wherein the drive mechanism comprises at least a second signal generator adapted to generate a second audible or acoustic signal during a dose 
Regarding claim 30, Evans discloses method of monitoring operation of a drug delivery device, the drug delivery device comprising a housing 116 and a drive mechanism 110, the drive mechanism comprising at least a first signal generator 122/124 (figs 2 and 6) movably disposed along a first direction relative to the housing (via pressing upon the plunger), the method comprising: generating a first signal by the first signal generator during operation of the drive mechanism (detection of first tag signal - ¶27); detecting the signal by a first sensor (one or more antenna 252 - ¶59; detection of first tag signal - ¶27) and by a second sensor of a monitoring device (via on or more antenna 252, emphasis on “or more” - ¶59; note both sensors/antennas can detect both tag signals, but each antenna generates its own electrical signal based on the received tag signal; detection of second tag signal - ¶27); generating a first electrical signal by the first sensor and generating a second electric signal by the second sensor (the entire purpose of an antenna is to receive a signal and transmit the signal in a different form readable by a receiver); receiving the first electrical signal and the second 
While Evans substantially discloses the invention as claimed, it does not disclose the second sensor arranged at a distance from the first sensor, explicitly state a processing unit is used to determine at least one of a dosing related parameter or a dispensing related status of the drug delivery device based on a time delay between receiving the first electrical signal and the second electrical signal, nor generating an audible or acoustic signal by the first signal generator during operation of the drive mechanism; detecting the audible or acoustic signal by a first sensor and by a second sensor of a monitoring device.
With respect to the second sensor arranged at a distance from the first sensor, Halperin discloses many specific details for 802.11 equipment, but it also states the well-known fact that two antennas separates by a distance will improve resilience to fades (spaced apart antennas cover more area) and there is also power gain as multiple antennas receive twice the signal (page 21, paragraph 3. Spatial Diversity). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to place the second sensor a distance from the first sensor to improve resilience to fades and for signal power gain. Alternatively, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to place the second sensor a distance from the first 
With respect to a processing unit, references are not read in a vacuum but for what they teach one of ordinary skill in the art. Evans discloses utilizing software to determine at least one of a dosing related parameter or a dispensing related status of the drug delivery device based on a time delay between receiving the first electrical signal and the second electrical signal (¶62), it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to provide a processing unit to utilize the software of Evans as a processing unit is the most notoriously well-known (if not only) means by which to utilize software.
Cho discloses using both RFID and acoustic communications to enhance reliability over one alone (¶15, see rest of disclosure for more detail). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify to generate an acoustic signal by the first signal generator during operation of the drive mechanism (in addition to the RFID) and detect the acoustic signal by a first sensor and by a second sensor of a monitoring device (in addition to the RFID) as taught by Cho to enhance reliability of the device.
Regarding claim 31, further comprising: comparing a magnitude of the time delay with at least one of an injection value; and identifying a dispensing operation of the drug delivery device based on the comparison (¶49). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,383,998. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader versions of the patented claims (or obvious in view of the references used in the above art rejections).
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While Evans may be modified as discussed above to include an acoustic signal during delivery, there is no teaching or suggestion for modifying the claimed first signal generator (which generates a signal detectable by the first and second sensors during operation) to also generate a first audible or acoustic signal during a dose setting operation
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While the examiner believes it is obvious to make the monitoring device fastenable to the housing of the drug delivery device (for example see claim 29 above), it is not obvious to modify such a combination such that the first signal generator of the drive mechanism is located between the first sensor and the second sensor with regard to the first direction. Such a modification would require one of the sensors to project proximal to the plunger, which offers only disadvantages.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783